DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no. 14/868,840 filed 09/29/2015, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,159,894 (Hu) in view of U.S. 3,518,059 (Levy) and in further view of U.S. US 2006/0008643 A1 (Lin et al.) - from currently filed IDS.
In regards to instant claims 1 and 5; Hu discloses (title) a method for determining formulation and chemical structure of materials by improved pyrolysis gas chromatography:  (“A calibration method for a pyrolysis gas chromatograph …”).  Hu 
Hu does not expressly the use of a “mass spectrometer.” However, Levy discloses (abstract and fig. 1-4) an apparatus and method for using pyrolysis for analysis chemical compounds.  Levy discloses (fig. 1) the use of a detector 28, wherein detectors can be mass spectrometers (col. 1).  Hu and Levy both discloses (see their respective fig. 1) apparatus comprising gas chromatography and pyrolysis; therefore it would have been obvious to one of ordinary skill in the art at the time of invention to employ the mass spectrometers of Levy within the apparatus of Hu for the purpose of analyzing a pyrolysis product since Hu expressly states that detector 22 can be any of a variety of conventional detectors for analysis (the first paragraph of fig. 6).
Hu nor Levy et al. discloses a sample that is “forming a reference sample sheet where at least one target component is distributed in a base made of a high polymer in such a manner that the normality is uniform” and forming “a necessary amount of the reference sample sheet” via device like “a puncher to punch out” the amount.  However, Lin et al. discloses (para. [0002]) polyolefin compositions and articles produced from polyolefins, such as fibers, nonwovens, molded and extruded goods, comprising polypropylene, a modifier - typically a liquid modifier - and a slip additive; and further discloses an additive for polyolefins comprising a blend of a modifier, typically a liquid modifier, and a slip agent (encompassing “a reference sheet sample”).  Lin et al. discloses (para. [0035] and [0037]) a plasticized polyolefin comprises polypropylene present at 40 to 99.99 weight percent, the non-functionalized plasticizers (NFP ) is present at 60 to 0.01 weight percent, and a slip agent is present at 0.001 to 1 weight percent; based on the weight of the polypropylene and NFP:  (encompassing “at least one target component is distributed in a base made of a high polymer” and “wherein the reference sample sheet contains a target component of the at least one target component with a concentration of 30 mg/kg to 2000 mg/kg.”).  Lin et al. discloses (para. [0239]) a physical mixing process for uniformly blending the components to make their plasticized polyolefins (encompassing “a manner that the normality is uniform”) and further discloses (para. [0240]) using their compositions in thermoplastics or elastomer applications like “sheets”.  Lin et al. further discloses (para. [0312]) a method of generating a plasticized blend via an extruder (encompassing “a puncher”) to produce pellets:  (encompassing taking a “necessary amount of the reference sample sheet”).  The combination of Hu (fig. 1 respectively) and Levy (fig. 1 respectively) disclose devices for analysis chemical compounds via pyrolysis and light analyzers; therefore, it would have been obvious to one ordinary skill in the art at the time of invention to employ the device from the combination of Hu and Levy for the purposes of analyzing the plasticized polyolefins of Lin et al. since Lin et al. expressly discloses employing a combination chromatograph with light scattering detector (para. [0292]-[0298]) in order analyze polymers samples used in their invention for producing blends (para. [0311]-[0313]).

	In regards to instant claim 2; Lin et al. discloses (para. [0262]) extruding sheets of molten polymers onto a chill “roll”.
	In regards to instant claim 3; Lin et al. discloses (para. [0244]) producing multilayered films of blends:  (encompassing “the reference sample sheet is cut into pieces of an appropriate length so as to be layered on top of each other.”).
	In regards to instant claim 4; Lin et al. discloses (para. [0240] and [0250] respectively) the use of sealants in a blend and the use of a sealing layer on both the inner and outer surfaces of the film or the sealing layer may be present on only the inner or the outer surface.
	In regards to instant claim 6; Lin et al. discloses (para. [0250]) films of a thickness from 1 to 250 micrometers, depending on their intended applications:  (“wherein the reference sample sheet has a thickness in a range from 0.1 mm to 1.3 mm.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Mon. - Fri.; approx. 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797